

	

		II

		109th CONGRESS

		1st Session

		S. 1166

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Mr. Akaka (for himself

			 and Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To extend the authorization of the Kalaupapa National

		  Historical Park Advisory Commission.

	

	

		1.Extension of

			 authorizationSection 108(e)

			 of the Act entitled An Act to establish the Kalaupapa National

			 Historical Park in the State of Hawaii, and for other purposes (16

			 U.S.C. 410jj–7) is amended by striking twenty-five years from

			 and inserting on the date that is 45 years after.

		

